COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Elena Markovsky v. Kirby Tower, L.P.

Appellate case number:    01-13-00516-CV

Trial court case number: 2009-03458

Trial court:              11th District Court of Harris County

       On February 19, 2014, Elena Markovsky filed her Emergency Motion to Stay the
February 17, 2014 Order Disbursing Funds from the Registry of the Court. The motion is
DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: February 24, 2014